CLARK and MONTGOMERY, JJ., concur in the result, but dissent so far as there is any recognition of jurisdiction of the justice to adjudicate that defendant was indebted to the plaintiff in the sum of $325 and that plaintiff was indebted to defendant $525.
If we are able to understand the record                      (965) in this case, the following are the facts: The defendant agreed to cut logs from certain lands and put them into the Tennessee River for the plaintiff, and the latter agreed to pay for the logs so delivered $4.25 per thousand feet; that it was agreed that plaintiff might retain one-third of the money for the logs, as they were delivered, until all the timber from certain lands was delivered; that logs were delivered to the amount of $1,918.46, and paid for, except one-third, $639.46, which was retained, and that plaintiff advanced $200 to defendant to enable him to prosecute his work; that defendant cut some logs on a 75 or 100-acre tract, but was enjoined from removing them, and that it cost plaintiff $125 more than the contract price to put those logs in the river. The plaintiff sued in a justice's court for the $200 advanced, and defendant pleaded payment and also a counterclaim for $200, waiving and releasing all in excess of $200. The plaintiff's witness and agent proved that it cost him $125 more than the contract price to put the cut logs in the river, by reason of the remote distance from the river, and that the $639.46 was retained by plaintiff, and defendant admitted that plaintiff advanced him $200. The court submitted these issues:
1. "Is defendant indebted to plaintiff, and if so, in what amount?" Answer: "Nothing."
2. "Is plaintiff indebted to defendant, and if so, in what amount?" Answer: "Two hundred dollars."
His Honor charged the jury that "the measure of damage to the plaintiff would be the $125 that he had to pay in excess of the contract price to put in the timber off this tract, and that if the jury should find the fact to be in accordance with the evidence of the plaintiff the defendant would be entitled to a verdict of $200." Plaintiff excepted. This was the only exception relied on in this (966) Court. Judgment according to the verdict.
We see no error in the instruction, as it seems agreeable to the facts and the evidence. *Page 604 
The case may be stated thus:
Amount retained from logs delivered to plaintiff.....          $639.46
Cr. amt. advanced defendant....................     $200.00
Cost of putting logs in river .................      125.00
Released for jurisdiction......................      114.46
   Counterclaim...................................      200.00 ------- ------- $639.46 $639.46
If the conclusion is correct, it is plain that the plaintiff has sustained no injury.
Affirmed.